


110 HR 4349 IH: To extend the temporary suspension of duty on Disflamoll

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4349
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Tim Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on Disflamoll
		  TOF.
	
	
		1.Disflamoll TOF
			(a)In
			 generalHeading 9902.24.62 of
			 the Harmonized Tariff Schedule of the United States (relating to Phosphoric
			 acid, tris (2-ethylhexyl)ester) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
